





Exhibit 10.6

Kimco Realty Corporation




March 15, 2010




Mr. David Henry

3333 New Hyde Park Road

New Hyde Park, NY 11042




Re:  Death and Disability Severance Benefits




Dear Dave:




Reference is made to that certain Notice of Non-Renewal of Employment Agreement
(the “Non-Renewal Notice”) dated as of March 15, 2010, providing that Kimco
Realty Corporation, a Maryland corporation (the “Company”), will not renew the
employment agreement dated as of March 8, 2007, by and between you and the
Company (as amended, the “Employment Agreement”) upon its expiration.
 Capitalized terms used but not otherwise defined in this letter agreement (the
“Letter Agreement”) shall have the meanings ascribed to them in the Employment
Agreement.




Notwithstanding the non-renewal of the Employment Agreement pursuant to the
Non-Renewal Notice, in the event that your employment with the Company is
terminated following the expiration of the Term of your Employment Agreement on
April 14, 2011, due to your death or Significant Disability, the Company shall
pay to you (or such payee as you shall have designated on the signature page
hereof), on the thirtieth (30th) day following the date of your termination of
employment, a lump sum severance payment equal to six (6) months of your then
current base salary.




This Letter Agreement, the Employment Agreement and the Non-Renewal Notice
constitute the entire agreement between you and the Company with respect to the
subject matter described herein.  Except as otherwise set forth herein, the
terms and provisions of the Employment Agreement shall cease to apply following
the expiration of the Term, as set forth in the Non-Renewal Notice.




[signature page follows]





--------------------------------------------------------------------------------




Please indicate your acceptance of the terms and provisions of this Letter
Agreement by signing both copies of this Letter Agreement and returning one copy
to the Company.  The other copy is for your files.  By signing below, you
acknowledge and agree that you have carefully read this Letter Agreement in its
entirety, fully understand and agree to its terms and provisions, and intend and
agree that it be final and legally binding.  This Letter Agreement may be
executed in counterparts, each of which when so executed shall be deemed to be
an original and all of which taken together shall constitute one and the same
instrument.







Sincerely,




KIMCO REALTY CORPORATION,







 

By:

/s/ Milton Cooper

 

 

Name: Milton Cooper

 

 

Title: Executive Chairman







Agreed and acknowledged as of the date first above written:







/s/ David Henry

David Henry

 

Designated Payee:

 

 

Name:

 

Address:

 

 

 






